Citation Nr: 0720556	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  02-04 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1955.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

A videoconference hearing was held in January 2003 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

In December 2003, the Board remanded the matter for 
additional evidentiary development.  A review of the record 
shows that the RO has complied with all remand instructions, 
to the extent necessary.  Stegall v. West, 11 Vet. App. 268 
(1998).

It is noted that the issues originally on appeal included 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  Before the matter was certified to the 
Board, in an October 2006 rating decision, the RO granted 
service connection for PTSD and assigned an initial 50 
percent rating, effective December 9, 2004.  The Board finds 
that the grant of service connection for PTSD constitutes a 
full award of the benefit sought on appeal with respect to 
that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 
(Fed. Cir. 1997).  As the veteran has not perfected an appeal 
with the down-stream elements of compensation level or 
effective date, those issues are not in appellate status.  
Id.


FINDINGS OF FACT

1.  In a September 1970 rating decision, the RO denied 
service connection for a low back disability.

2.  Although the veteran was duly notified of the September 
1970 rating decision and of his appellate rights, he did not 
perfect an appeal within the applicable time period.

3.  The evidence added to the record since the September 1970 
rating decision is either cumulative or does not bear 
directly and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1970 rating decision denying service 
connection for a low back disability is final.  38 U.S.C.A. § 
4005(c) (1964) (currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1970) (currently 38 
C.F.R. §20.1103 (2006)).

2.  New and material evidence has not been received to reopen 
the claim of service connection for a low back disability.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38C.F.R. § 3.156 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in the context of a claim to reopen, VA must look at the 
bases for the denial in the prior decision and respond with a 
VCAA notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, in an October 2001 letter issued prior to the 
initial rating decision on the claim, the RO notified the 
veteran of the reasons for the prior denial of service 
connection for a low back disability, and the need to submit 
new and material evidence.  He was further advised of the 
evidence needed to substantiate a claim of service connection 
for a low back disability, including what part of that 
evidence he was to submit and what part VA would obtain on 
his behalf.  He was also advised to submit or identify any 
additional information that he felt would support his claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
In March 2006, the RO provided the veteran with a letter 
intended to satisfy the additional requirements imposed by 
the Court in Dingess/Hartman, and then reconsidered the 
claim, as evidenced by the October 2006 Supplemental 
Statement of the Case.

For the reasons set forth above, the Board finds that VA has 
met its VCAA notification obligations to the veteran.  The 
evidence does not show, nor does the veteran contend, that 
there are any notification deficiencies which have resulted 
in prejudice to him.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).

VA has a more limited duty to assist a veteran regarding an 
application to reopen a previously denied claim than it does 
regarding an original claim.  38 U.S.C.A. § 5103A(f).  Where 
the veteran puts VA on notice of the existence of a specific, 
particular piece of evidence that might constitute new and 
material evidence to reopen his claim, VA may assist him in 
obtaining that evidence if he provides enough information and 
evidence to enable VA to assist him.  See Graves v. Brown, 8 
Vet. App. 522, 525 (1996).  

Concerning this, the Board notes that the veteran's service 
medical records are on file, as are post-service VA and 
private clinical records identified by the veteran, spanning 
the period from 1970 to 2006.  

The Board notes that the veteran has testified that he was 
treated twice during service at the dispensary for low back 
pain.  A review of the record indicates that the RO made 
attempts to secure additional service medical records 
pertaining to the veteran, but was unambiguously advised that 
no additional records were on file.  The Board finds that, 
based on the RO's efforts and the responses from the National 
Personnel Records Center (NPRC), it is reasonably certain 
that such records are not available and that further efforts 
to obtain those records would be futile.  38 U.S.C.A. § 
5103A(b)(3) (West 2002).  While the veteran has reported that 
he was hospitalized during service for treatment of malaria, 
the Board finds that given the nature of the issue on appeal, 
such records are not pertinent to this claim.  Thus, a remand 
for additional efforts to obtain them would only result in 
delaying this matter, with no benefit to the veteran.  See 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant).  For the reasons set 
forth above, and given the facts of this case, the Board 
finds that VA has fulfilled its VCAA development duties to 
the veteran.  


Background

The veteran's service medical records are negative for 
complaints or abnormalities pertaining to the lumbar spine.  
At his January 1955 military separation medical examination, 
the veteran's spine and musculoskeletal system were normal.  

In June 1959, the veteran underwent examination for purposes 
of the United States Marine Corps Reserve.  The examination 
report shows that the veteran's spine and musculoskeletal 
system were normal.

In May 1970, the veteran submitted an application for VA 
compensation benefits, seeking service connection for several 
disabilities, including a low back disability.  On his 
application, the veteran indicated that he had injured his 
back in 1952, during basic training.  

In a July 1970 rating decision, the RO denied service 
connection for a low back disability, finding that no injury 
or disability of the spine was shown during service.  The RO 
further noted that no disability of the spine had been shown 
at the veteran's 1959 military reserve medical examination.  

In September 1970, the veteran submitted additional evidence 
in support of his claim.  In a September 1970 statement, the 
veteran indicated that during basic training, he slipped and 
fell while marching on a muddy hill.  He indicated that later 
that evening, he went to the dispensary for back and arm 
pain.  The veteran indicated that the corpsman on duty there 
thought he might have the measles, so the veteran was 
instructed to report back the following day.  The veteran 
stated that the following day, he was advised by a doctor 
that he did not have the measles.  The veteran indicated that 
by that time, his back and arm pain had lessened.  
Nonetheless, the veteran indicated that he had had continuous 
back pain since that time.  He acknowledged that on May 8, 
1970, when lifting a battery in the course of his employment, 
he hurt his back to such an extent that he had to see a 
doctor.  He indicated that he underwent disc surgery in June 
1970 to remove a disc.  

In support of his claim, the veteran submitted September 1970 
statements from A.A.C. and R.C.L, both of whom attested that 
they had served with the veteran and remembered that during 
basic training, they were required to march through the hills 
during a rainstorm.  They noted that the veteran fell and 
thereafter complained of pain in the left side for which he 
sought treatment at the dispensary.

In a September 1970 rating decision, after considering the 
additional evidence received, the RO confirmed and continued 
the denial of service connection for a low back disability.  
In reaching its decision, the RO noted that no orthopedic 
disability was present during the veteran's service or 
examination in 1959.  The veteran was notified of the 
decision and his appellate rights in a September 1970 letter, 
but he did not appeal.  

On August 14, 2001, the RO received the veteran's request to 
reopen his claim of service connection for a low back 
disability.  

In support of his claim, the RO obtained private clinical 
records dated from May 1970 to May 2004.  In pertinent part, 
these records show that on May 8, 1970, the veteran sustained 
a low back injury while at work.  Later that month, he was 
hospitalized at the Santa Rosa Medical Center where he was 
diagnosed as having lumbar disc syndrome.  In June 1970, the 
veteran underwent a modified hemilaminectomy at L4-5.  

In a November 1974 letter, Thomas B. Burns, M.D., the 
veteran's then-treating physician reviewed his medical 
history and noted that the veteran continued to have symptoms 
of low back pain with radiation.  The diagnosis was 
radiculopathy, L4-5, left.  Dr. Burns indicated that the 
veteran's disability was due to his work-related injury.

In a March 1982 letter, Dr. Burns indicated that he had 
continued to follow the veteran.  He indicated that the 
veteran continued to suffer from continuous back pain.  The 
diagnosis was lumbar disc syndrome, osteoarthritis of the 
lumbar spine.  Dr. Burns indicated that the veteran's back 
pain, subsequent disc surgery, and his present chronic 
condition, were all due to the original injury at work.  

Subsequent private clinical records show continued complaints 
of low back pain.  In an October 1982 letter, S.P. Baylan, 
M.D., indicated that he had evaluated the veteran in 
connection with his complaints of longstanding low back pain, 
dating to an on-the-job injury on May 8, 1970.  Dr. Baylan 
noted that the veteran had undergone a laminectomy and disc 
excision in June 1970, but continued to experience low back 
pain as well as left lower extremity pain.  

Subsequent clinical records from Dr. Baylan show that the 
veteran received continued treatment for low back pain due to 
lumbar disc disease.  In a December 1999 clinical note, Dr. 
Baylan noted that the veteran's back pain symptoms stemmed 
from his 1970 industrial injury.  In a January 2001 treatment 
record, Dr. Baylan described the veteran's low back 
disability as "work related."  In a January 2002 treatment 
record, Dr. Baylan noted that the veteran recalled that while 
in boot camp in the 1950's, he hurt his back and was seen at 
the dispensary twice.  He noted that the veteran had tried 
self-medicating with aspirin and applying heat.  

Also obtained by the RO were VA clinical records, dated from 
June 1982 to August 2006.  In pertinent part, these records 
show treatment for several disabilities, including low back 
pain.  In July 2005 and April 2006, the veteran reported a 
history of low back injuries in 1952 and in 1970.  

In an October 2001 statement, the veteran's spouse indicated 
that while the veteran was in boot camp, he wrote to her and 
mentioned the accident in which he fell and hurt his back.  
She indicated that when he returned from Korea, he worked in 
a mess hall and would return home with a very sore back.  She 
indicated that the veteran continued to have pain until he 
had back surgery in 1970.

In an October 2001 statement, A.A.C. again indicated that he 
remembered that during boot camp, the veteran fell and landed 
in the bottom of a pile of soldiers.  Mr. C. indicated that 
the veteran hurt his back in the incident and was treated at 
the dispensary.  Since that time, Mr. C. indicated that the 
veteran had complained of back pain.  

At his January 2003 Board hearing, the veteran testified that 
he had injured his back in basic training after he slipped 
down a muddy hill.  He indicated that several other men 
landed on him and he experienced back pain.  He indicated 
that he went to the dispensary, where the corpsman observed a 
rash on his body and thought he had measles.  The veteran 
indicated that when he returned the following day to see the 
doctor, he was told he did not have measles.  From then on, 
the veteran indicated that he did not complain about his 
back.  The veteran indicated that he treated his back pain 
with Aspirin and sometimes his wife would put a hot towel on 
his back to relieve the pain.  The veteran's wife testified 
that when the veteran returned from boot camp, she noticed 
that he walked more stiffly than he had prior to service.  

In a November 2005 statement, the veteran indicated that he 
recalled that a military corpsman gave him bottles of Aspirin 
to treat his low back pain.  He indicated that on one 
occasion, he received an injection of Morphine or Codeine.  

In an April 2006 letter, Dr. Baylan indicated that he was the 
veteran's treating physician.  He noted that the veteran's 
present condition dated back to the 1970's, when he sustained 
injuries to the lower back and knees.  The diagnoses included 
lumbar radiculopathy and failed back syndrome treated with 
epidural steroid injections.  


Applicable Law

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

New and Material Evidence

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

For claims such as this one, received before August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in combination with other evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

While not every piece of new evidence is "material," some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not eventually 
convince VA to alter its prior adverse decision.  See Hodge 
v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

Analysis

As set forth above, in a September 1970 rating decision, the 
RO denied service connection for a low back disability.  
Although the veteran was notified of the decision, and of his 
appellate rights, he did not perfect an appeal within the 
applicable time period.  He does not argue otherwise.  Thus, 
the decision is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The veteran now seeks to reopen his claim.  As noted, a final 
prior decision may be reopened and the disposition reviewed 
if new and material evidence is presented or secured.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  "New and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
combination with other evidence, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the 
evidence of record, with particular attention to that 
evidence associated with the claims folder since the last 
final rating decision in September 1970.  After a careful 
review, the Board concludes that such evidence is not new and 
material, within the meaning of 38 C.F.R. § 3.156.

In this case, the evidence associated with the claims folder 
at the time of the September 1970 rating decision included 
the veteran's statements of an in-service low back injury and 
continuous low back symptoms thereafter, lay statements 
corroborating his recollections of an in-service back injury, 
and the veteran's service medical records, which contained no 
complaints or findings of a back disability.  Also of record 
was a 1959 examination report, showing that the veteran's 
spine was normal at that time.  Finally, the record contained 
evidence showing that the veteran had undergone low back 
surgery as a result of a May 1970 on-the-job low back injury.  

The additional evidence received since the last final rating 
decision in September 1970 includes VA and private medical 
records, as well as statements and testimony from the veteran 
and his spouse.  All of this evidence, however, essentially 
contains information to the effect that the veteran reports 
that he was injured during service when he slipped in the mud 
and currently has a low back disability.  Because the 
evidence that was before the RO in September 1968 contained 
these same facts, the Board must determine that the 
additional evidence received is merely cumulative of evidence 
that was previously considered by the RO.  Thus, the 
additional evidence is not "new" evidence within the 
meaning of 38 C.F.R. § 3.156(a) and it does not provide a 
basis for a reopening of his claim.

Moreover, the Board notes that this additional evidence is 
not pertinent to the specific matter under consideration, 
namely whether the veteran's current back disability was 
incurred during service.  Therefore, it is not new and 
material evidence.  See Cox v. Brown, 5 Vet. App. 95 (1993) 
(holding that records showing treatment years after service 
which do not link the post-service disorder to service are 
not considered new and material evidence).  Again, the 
additional evidence received is entirely negative for any 
notation of a causal relationship between the veteran's 
current back disability and his active service or any 
incident therein, including the reported incident in which he 
slipped during basic training.  None of the additional 
evidence received is probative of this issue, nor is it so 
significant that it must be considered in order to fairly 
decide the merits of this claim.

As set forth above, the veteran has consistently reported 
that he sustained a low back injury in 1952 during basic 
training.  However, that an injury occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  In this case, despite the reported 1952 
injury, the veteran's service medical records show that his 
spine was normal in 1955, at the time of his separation from 
service.  Similarly, when he was examined in 1959, his spine 
was again found to be normal.  In fact, the first notation of 
a low back injury was not until May 1970, when the veteran 
sustained an on-the-job injury.  Since that time, he has 
reported low back pain and his treating physicians have 
consistently indicated that his current back disability is 
due to his 1970 industrial injury.  There continues to be no 
evidence that the veteran's current low back disability is 
causally related to his active service or any incident 
therein, including the reported 1952 fall.  

The Board has also considered the recent VA and private 
treatment records which note that the veteran reported that 
he had injured his back in service and again in 1970.  The 
Board finds, however, that these records are not new and 
material evidence since they essentially contain information 
from the veteran recorded by the examiner, with no additional 
comments from the examiner.  As a general rule, a veteran's 
self-reported history of the onset of a disability, as 
recited in medical records, is not sufficient to reopen a 
claim.  Cf. LeShore v. Brown, 8 Vet. App. 406 (1995) (holding 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical evidence 
to support a claim for service connection).

The additional evidence received also includes a statement 
from the veteran to the effect that his current low back 
disability was incurred in service as a result of the 1952 
injury.  While the Board does not dispute the sincerity of 
the veteran's contentions, as a layman, he lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education, such as 
a medical diagnosis or an opinion on causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), it was noted that laymen are 
not competent to offer medical opinions or diagnoses, and 
that such evidence does not provide a basis on which to 
reopen a claim of service connection.

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the last final September 1970 rating 
decision is not new and material, nor is it so significant 
that it must be considered in order to fairly decide the 
merits of the claims of service connection for a low back 
disability.  Again, no probative evidence has been received 
which tends to show that the veteran's current back 
disability was incurred during service.  In fact, the 
additional medical evidence received indicates consistently 
that the veteran's current back disability is due to his May 
1970 on-the-job injury.  

The Board therefore concludes that new and material evidence 
has not been submitted and the claim of service connection 
for a low back disability is not reopened.  38 C.F.R. § 
3.156(a).


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of service connection for a 
back disability is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


